Citation Nr: 1104290	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  04-38 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an increased rating for tinea pedis and 
dyshidrotic eczema, currently rated as 10 percent disabling. 

2.  Evaluation of palmoplantar psoriasis, currently rated as 10 
percent disabling.

3.  Entitlement to service connection for psoriatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The appellant served on active duty from October 1969 to October 
1971 and from February 1976 to November 1993.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).

In January 2007, September 2008 and June 2009, the Board remanded 
the case for further development.

The issue of entitlement to service connection for psoriatic 
arthritis is being remanded and is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Tinea pedis and dyshidrotic eczema is manifested by eczema 
diagnosed in the past but now controlled with ointments and 
creams.  

2.  Palmoplantar psoriasis is manifested by less than one percent 
of active areas with one lesion and less than five percent of the 
entire body affected. 


CONCLUSIONS OF LAW

1.  Tinea pedis and dyshidrotic eczema are no more than 10 
percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2010).

2.  Bilateral palmoplantar psoriasis is no more than 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7816 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letters 
dated in August 2003, September 2003 and July 2009.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In 
connection with the current appeal, appropriate examinations have 
been conducted.  We note that the VA examinations were adequate.  
The examiner reviewed the history, established clinical findings 
and provided reasons for the opinions.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  No further assistance to the 
appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

Factual Summary

In the September 2003 VA compensation and pension examination, it 
was noted that the appellant was diagnosed with tinea pedis at 
Camp Lejeune and given creams which did not help.  He had itching 
between his toes and bottoms of both feet and his hands bothered 
him almost daily for about 1 to 2 weeks at a time.  Examination 
of the hands revealed very dry, scaly type rash in the palmar 
surfaces, inside and outside palmar surfaces with some cracking 
areas.  He had numerous brownish looking spots of different sizes 
in the palmar surfaces of both hands.  Examination of the feet 
revealed similar dry, cracking skin on the bottoms of both feet, 
especially the sides of both feet and the heel areas.  No 
bleeding was present.  The appellant had fungal type rash between 
all of his smaller toes indicating he probably did have tinea 
pedis, non-infected.  History of tinea pedis and dyshidrotic 
eczema very active at this time was diagnosed.  

Dyshidrotic eczema was diagnosed in June 2004.  Treatment was 
noted to include Vanamide Cream BID to the palms and soles.  

In July 2004, an impression was given of hand dermatitis, favor 
psoriasis over atopic dermatitis.  It was noted that his entire 
bilateral palms were affected as well as bilateral soles.  

In an October 2004 statement, Dr. B related that the appellant 
had a dry, scaly rash with discoloration which often itched and 
burned.  The rash was noted to have covered the entire surface of 
both palms and soles.  Dr. B stated that he treated the appellant 
with topical anesthetic lotion and an exfoliation moisturizer.  
He further stated that he sent the appellant to a radiation 
specialist but without success.   

The appellant was afforded a VA compensation and pension 
examination in September 2005.  During this examination, it was 
noted that the appellant was diagnosed with tinea pedis at Camp 
Lejeune and given creams which did not help.  He had itching 
between his toes and bottoms of both feet and his hands bothered 
him all the time.  It was reported that his feet and rash and 
blisters with the itch on both of the feet occurred every day.  
He stated that his hands and feet rash cracking was about 30 to 
40 percent worse because of the increased pain and blisters 
developing between the itching.  

Examination revealed his hands were very dry and scaly with the 
skin very thick especially on the palmar surface of both hands.  
He had numerous brownish looking spots of different sizes in the 
palmar surfaces of both hands, and cracking of the skin on both 
hands especially lateral palmar surfaces.  Examination of the 
feet revealed similar dry, cracking skin on the bottoms of both 
feet and the heel areas.  There was no bleeding, active lesions 
or blisters present.  The appellant had fungal type rash between 
all of his smaller toes indicating he probably had tinea pedis, 
non-infected.  Tinea pedis of the toes and dyshidrotic eczema on 
hands bilaterally and bilateral feet were diagnosed.  The 
examiner noted that the rash on the hands consist of total body 
of 2 percent with 2 percent exposed body bilateral foot about 2 
percent total body 0 percent exposed body.  There was no scarring 
or disfigurement.  

In February 2006, the appellant reported that his skin hurts to 
touch lightly and that it felt weird when touched.  A prior 
medical history of palmoplantar psoriasis was noted.

The appellant reported in July 2006 that he was on Methotrexate 
which helped with his psoriasis of the palms.  It was noted in 
October 2006 that he stopped the Methotrexate secondary to 
elevated liver enzymes.  

In the February 2009 VA compensation and pension examination, the 
appellant reported flare ups every few months which last for two 
to three weeks.  Examination of the skin revealed arms and dorsum 
of the feet hyperpigmented macules mainly along the lateral and 
medial arms.  There were no vesicles, pustules or bullae seen.  
There was about 15 percent of the body surface area and total 
body surface area of 15 percent and exposed body area less than 
10 percent.  There was also fingernail dystrophy.  An impression 
was given of palmar plantar psoriasis being treated with UV 
treatment at present.  The appellant was noted to be on creams 
and ointments including calciportriene cream.  His lesions were 
intermittent and not progressive.  

The appellant was afforded a VA compensation and pension 
examination in February 2010 for his skin disability.  Current 
treatment was noted to include cream for psoriasis.  It was noted 
that after psoriatic arthritis was first suspected, the appellant 
was started on Methotrexate.  It was noted that he was started on 
the Methotrexate 5 to 6 years ago after it was first suspected 
that he had psoriatic arthritis.  The Methotrexate medicine was 
stopped in 2007 after he was diagnosed with Hepatitis C.  The 
examiner related that non-steroidal medication has been the main 
treatment for the psoriatic arthritis problems since that time.  
The examiner stated that Dermatology emphasized in their note 
that the appellant "does not need systemic medication for Dem 
involvement, but for arthritis."  The appellant reported that 
his psoriasis, when active and/or not as well controlled as noted 
today on examination, caused him to have some itching, swelling 
and irritation in his hands and impaired function dexterity.  

The examiner noted that dyshidrotic eczema and tinea pedis were 
diagnosed in Camp Lejeune, and that at that time the appellant 
was  given steroid creams which did not help.  The feet hands 
rash with the blister were noted to cause itching and caused him 
to scratch profusely aggravating the problems.  Due to the 
dryness and cracking of the skin, the appellant has had to use 
some lubricating ointments.  No cracking of any significance was 
noted on examination.  

Examination revealed the palmar surfaces of the hands and feet 
were without any active lesions but had scattered areas of some 
hyperpigmentation where he has had activity in the past.  Less 
than one percent of active areas with one lesion was demonstrated 
but scattered about palmar surfaces about 5 percent of 
hyperpigmentation sited noted over hands and feet areas.  It was 
noted that there was less than five percent of the entire body 
affected with now considering that both palmar surfaces of hands 
and feet are areas usually involved and today could not state 
active lesions.  There was only residual hyperpigmentation in the 
areas of the palmar surface where he has had activity in the 
past.  Plantar surface palmar psoriasis, currently being treated 
with creams and ointments, with lesions intermittently noted with 
flare ups, today psoriasis of skin was not active and well 
controlled but with some residual evidence of hyperpigmentation 
was diagnosed.  Eczema diagnosed in the past but now controlled 
with ointments and creams, no dyshidrotic eczema observed on 
examination was also diagnosed.  

It was opined that palmoplantar psoriasis was as likely as not 
related to the skin disorders that the appellant had while in 
service.  The VA examiner noted that the appellant's skin 
disorder, at that time, was palmoplantar psoriasis but prior 
manifestations of eczema cannot be distinguished at that time 
from the diagnosed condition of palmoplantar psoriasis.  He noted 
that the treatment that the appellant is undergoing for his skin 
disorder of psoriasis is now more successful with more potent 
steroids and using occlusive dressings, and that such indicated 
that the rash noted in service that was poorly responsive to 
plain application of steroids, was then as likely as not 
undiagnosed psoriasis.  The examiner then noted that it was very 
difficult in the early stages to distinguish eczema from 
psoriasis except for areas of involvement often used and in this 
case the appellant had areas that would fit both until later when 
concentrated on the palmar surfaces.  The examiner found that the 
appellant was in one of his best times of response to his current 
treatment.  

Legal Criteria 

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service- connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1.  We conclude that 
the disability has not significantly changed and a uniform rating 
is warranted.  

The appellant's tinea pedis and dyshidrotic eczema is rated as 10 
percent disabling under DC 7806.  Under that Diagnostic Code, 
when the disorder covers less than 5 percent of the entire body 
or less than 5 percent of exposed areas are affected, and no more 
than topical therapy is required during the past 12- month 
period, a noncompensable rating is assigned.  A 10 percent rating 
is assigned when at least 5 percent, but less than 20 percent of 
the entire body is covered; or at least 5 percent, but less than 
20 percent of exposed areas are affected; or intermittent 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, are required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent rating is warranted for dermatitis or eczema, affecting 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas, or for dermatitis or eczema that requires systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
disability rating is assigned for dermatitis or eczema, affecting 
more than 40 percent of the entire body or more than 40 percent 
of exposed areas, or for dermatitis or eczema that requires 
constant or near-constant systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, during the past 
12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).

Diagnostic Code 7816 provides that psoriasis is to be rated under 
Diagnostic Code 7816 criteria or is to be rated as disfigurement 
of the head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.  The Board observes that the 
rating criteria for rating disfigurement and scars were revised 
effective August 30, 2002 and again, effective October 23, 2008.  
However, the Board notes that the latter revisions are applicable 
only to applications for benefits received by VA on or after 
October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  
Thus, as the Veteran filed his claim for an increased rating in 
June 2003, only the rating criteria in effect as of August 30, 
2002 apply to this case.

Analysis

The appellant has appealed the denial of rating higher than 10 
percent disabling for tinea pedis and dyshidrotic eczema.  The 10 
percent rating is assigned when at least 5 percent, but less than 
20 percent of the entire body is covered; or at least 5 percent, 
but less than 20 percent of exposed areas are affected; or 
intermittent systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, are required for a total duration of 
less than six weeks during the past 12- month period.  To warrant 
a higher rating the evidence must show dermatitis or eczema, 
affecting 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas, or for dermatitis or eczema that requires 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, for a total duration of six weeks or 
more, but not constantly, during the past 12-month period. 

Based on the evidence presented, the Board finds against a rating 
higher than 10 percent disabling for tinea pedis and dyshidrotic 
eczema.  In this regard, we note that examination in September 
2005 diagnosed tinea pedis of the toes and dyshidrotic eczema on 
hands bilaterally and bilateral feet.  The examiner noted that 
the rash on the hands consist of total body of 2 percent with 2 
percent exposed body bilateral foot about 2 percent total body 0 
percent exposed body.  However, 
examination in February 2010 revealed eczema diagnosed in the 
past but now controlled with ointments and creams, and no 
dyshidrotic eczema observed on examination.  There were no active 
lesions on examination.  Tinea pedis also appeared to be cured.  
The appellant had scattered areas of some hyperpigmentation where 
he has had activity in the past but, examination in February 2010 
revealed that there was less than one percent of active areas and 
less than five percent of the entire body affected.  Although it 
was shown that the appellant was on Methotrexate for a couple of 
years for psoriatic arthritis, it was noted that non-steroidal 
medication has been the main treatment for the psoriatic 
arthritis problems since that time.  We also note that the record 
indicates that the appellant does not need systemic medication 
for his skin, but rather for his arthritis.  The above findings 
do not warrant a rating higher than 10 percent disabling for 
tinea pedis and dyshidrotic eczema.  

We also find that an evaluation higher than 10 percent disabling 
is not warranted for the appellant's service connected 
palmoplantar psoriasis.  In this regard, to warrant an evaluation 
higher than 10 percent disabling, the evidence must show 
psoriasis affecting 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, during 
the past 12-month period.  

Examination in February 2009 diagnosed palmar plantar psoriasis.  
It was revealed that there was about 15 percent of the body 
surface area and total body surface area of 15 percent and 
exposed body area less than 10 percent.  However, examination in 
February 2010 revealed the palmar surfaces of the hands and feet 
were without any active lesions but had scattered areas of some 
hyperpigmentation where he has had activity in the past.  There 
was less than one percent of active areas with one lesion and 5 
percent of hyperpigmentation sited the over hands and feet areas.  
There was also less than five percent of the entire body 
affected.  Examination revealed that the psoriasis of the skin 
was not active but well controlled with some residual evidence of 
hyperpigmentation.  

In light of the above, we find that the criteria for the next 
higher evaluation for psoriasis have not been met.  In this 
regard, at most, the evidence has shown that there was about 15 
percent of the body surface area and total body surface area of 
15 percent and exposed body area less than 10 percent.  We also 
again note that the appellant does not need systemic medication 
for his skin, but rather for his arthritis.  There is no showing 
of psoriasis affecting 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or; systemic therapy.  
As such, an evaluation higher than 10 percent disabling for 
palmoplantar psoriasis is not warranted.  

We note that psoriasis may also be rated as disfigurement of the 
head, face, or neck, or as scarring, depending on the predominant 
disability. 38 C.F.R. § 4.118, DC 7816.  However, there is no 
indication that psoriasis affects the function of any part or has 
caused deep scarring or limitation of motion.  Furthermore, we 
note that the appellant's psoriasis has been limited to the hands 
and feet.  As such, the above diagnostic codes are inapplicable. 

The evidence shows that the current ratings accurately reflects 
the appellant's skin disabilities and that the criteria for the 
next higher ratings are not met, i.e. dermatitis or eczema, 
affecting 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas, or for dermatitis or eczema that requires 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, for a total duration of six weeks or 
more, but not constantly, during the past 12-month period and/or 
psoriasis affecting 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, during 
the past 12-month period. 

The appellant is competent to report that his disability is 
worse.  The Board acknowledges the appellant's contentions that 
his disability is more severe than evaluated to include his 
reports of itching, swelling and irritation.  However, under no 
circumstances is neither more than 10 percent disabling.  
Furthermore, it has been made clear that appellant does not need 
systemic medication for his skin, but rather for his arthritis.  
Neither the lay nor medical evidence reflects the symptoms 
required for a higher evaluation.  The more probative evidence 
consists of that prepared by neutral skilled professionals, and 
such evidence demonstrates that the currently assigned 10 percent 
ratings are appropriate for the appellant's disabilities and no 
more.  

Accordingly, a rating higher than 10 percent disabling for tinea 
pedis and dyshidrotic eczema, and 10 percent disabling for 
palmoplantar psoriasis are not warranted.

Extraschedular consideration

Regarding referral for extraschedular consideration, 
consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. 
Cir. 2009).  The first question is whether the schedular rating 
adequately contemplates the veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Here, the Board finds that the record reflects that the appellant 
has not required frequent periods of hospitalization for his 
disability and that the manifestations of the disability are 
contemplated by the schedular criteria.  Therefore, there is no 
reason to believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Therefore, referral of the case for extra-
schedular consideration is not in order.  





ORDER

A rating higher than 10 percent disabling for tinea pedis and 
dyshidrotic eczema is denied.  

An evaluation higher than 10 percent disabling for palmoplantar 
psoriasis is denied.  


REMAND

The Board notes that the record contains a diagnosis of psoriatic 
arthritis.  The appellant was granted service connection for 
dermatological psoriasis in a 2010 rating decision.  Based upon 
the evidence of record, we conclude that the issue of service 
connection for psoriatic arthritis, as a subsequent manifestation 
of a service-connected disease, is reasonably raised by the 
record.

Accordingly, the case is remanded for the following:

1.  The AOJ shall prepare a rating decision 
and adjudicate the issue of entitlement to 
service connection for psoriatic arthritis.  
If the determination is adverse to the 
appellant, he should be provided notice and 
appellate rights.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


